—Proceeding pursuant to CPLR article 78 (transferred to this Court by. order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting violent conduct and participating in and urging others to participate in a demonstration. We confirm. Initially, we find that the misbehavior report was sufficiently detailed to apprise petitioner of the charges against him (see, Matter of Moore v Goord, 279 AD2d 682). The fact that it did not set forth specific dates and times of the misconduct does not render it defective insofar as it relayed the results of an ongoing investigation concerning an inmate demonstration (see, id.). Moreover, we conclude that the misbehavior report, together with the confidential testimony and the evidence adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, id.; Matter of Valentin v Goord, 259 AD2d 911, lv denied 93 NY2d 817). Finally, we are unpersuaded by petitioner’s assertion that his hearing should not have commenced until after his assistance had been completed. The rule is clear that the hearing may begin 24 hours after petitioner’s initial meeting with the assistant (see, 7 NYCRR 254.6 [a]; Matter of Arce v Selsky, 268 AD2d 724).
To the extent that petitioner’s remaining arguments are preserved for appellate review, they are lacking in merit.
Cardona, P. J., Mercure, Crew III, Spain and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.